          Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
ANDREA BROOKS,                          )
                   Plaintiff,           )
                                        )
                   v.                   )
                                        )         CIVIL ACTION
                                                  NO. 4:20-40148-TSH
WILLIAM ALBERT D’ERRICO, LISA           )
D’ERRICO, ET AL.                        )
                   Defendants.          )
______________________________________ )


  ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO DISMISS (Docket
                           No. 24)

                                          March 22, 2021

HILLMAN, D.J.

       Andrea Brooks (“Plaintiff”) filed this action pro se alleging claims under federal law,

New Hampshire law, and the U.S. Constitution arising out of New Hampshire Family Court

child custody proceedings in 2016-2019 concerning her parental rights regarding her minor son.

Defendants include various family court judges or court officers and private individuals who

participated in or were involved with the custody proceedings and dispute. William D’Errico, Jr.

(“D’Errico, Jr.” or “D’Errico”) is the father of Plaintiff’s son, and Lisa D’Errico is his wife

(collectively, “Defendants”).

       Plaintiff alleges violations of the Thirteenth and Fourteenth Amendments to the U.S.

Constitution; 22 U.S.C. § 7107; 18 U.S.C. §§ 241, 242, 1509, 1589, 1590, 1593, 1594, 1595, 2261,

2261A, 2264, 2265, 2421, 2421A, 2422, and 2428; 28 U.S.C. §§ 1441 and 1449; 42 U.S.C. §§ 1981,

1983, 1985, and 1986; and N.H. RSA § 633:7. Defendants move to dismiss all claims against




                                                  1
          Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 2 of 7




them under Fed. R. P. 12(b)(6) for failure to state a claim. (Docket No. 24). For the following

reasons, the Defendants’ motion is granted.

                                           Legal Standard

        In evaluating a Rule 12(b)(6) motion to dismiss, the court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To survive the motion,

the complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555. “The relevant inquiry focuses on the reasonableness of

the inference of liability that the plaintiff is asking the court to draw from the facts alleged in the

complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).

        Because Plaintiff appears pro se, the Court construes her pleadings more favorably than it

would those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, Plaintiff must comply with procedural and substantive law. See Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).

                                                Discussion

        Plaintiff’s Complaint contains a litany of allegations against Defendants which stretch

back to 2009. As to William D’Errico, these include allegations that he demanded that Plaintiff

pay him money from the proceeds of her sex work to provide for their son, then misused the



                                                   2
          Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 3 of 7




funds for personal purposes (¶¶ 17, 50-51); cyberstalking (¶ 17); verbal and physical assault (¶

20); interference with Plaintiff’s court-ordered visitation rights (¶¶ 26, 30, 33); and assaulting

Plaintiff and her son on September 5, 2019 in the Merrimack, New Hampshire courthouse (¶¶

57, 59). Specifically, Plaintiff alleges that in 2013, William D’Errico told her he needed $ 400

for a wood stove to keep their son’s home warm, and that she “was compelled” to give him $400

he knew she had earned working as an escort, and that he made more demands, forcing her to

perform more sex work, and collected more money in 2013, 2014, and 2015. (¶¶ 50-51).

Plaintiff alleges that in 2015, William and Lisa D’Errico sought a court order for child support

when Plaintiff stopped paying him, forcing her to continue her work as an escort to make the

court-ordered payments. (¶ 51).

       As to Lisa D’Errico, allegations include that Lisa harassed her when Plaintiff would not

let her adopt Plaintiff’s baby (¶ 18) and threatened to assault Plaintiff when she was pregnant and

stated that she wanted to “beat Plaintiff up” (¶ 18-19); because Plaintiff was pregnant at the time,

I assume this conduct occurred on or about 2009 or 2010 (Plaintiff’s son was born in 2010).

       Defendants are both residents of New Hampshire, and the disputed custody proceedings

occurred in New Hampshire (it is unclear whether William D’Errico’s pre-2015 demands for

payment occurred in Massachusetts or New Hampshire). (¶¶ 30-31). Moreover, Plaintiff’s son

has been living in New Hampshire in William D’Errico’s custody since mid-2015. ( Id.).

Whether Defendants’ contacts with Massachusetts are sufficient for this Court to establish

personal jurisdiction over them under International Shoe cannot be established on the face of

Plaintiff’s complaint. However, Defendants have waived the Court’s lack of personal

jurisdiction by failing to object in their motion to dismiss. Fed. R. Civ. P. 12(h). Therefore, I

will consider whether Plaintiff has stated sufficient facts to make out a claim against them.



                                                  3
          Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 4 of 7




        It is obvious that Plaintiff took great pains to draft this Complaint, and I have tried to

construe her claims generously in light of her pro se status. While the Complaint is not a model

of clarity, the core of Plaintiff’s legal theory appears to be that Defendants committed sex

trafficking and enslaved her by demanding she pay them money which they knew she could only

obtain through sex work, and then seeking court-mandated child support payments starting in

2015 through the New Hampshire Family Court when they knew that Plaintiff would have to

perform sex work to afford the payments, and offering evidence of her occupation to the New

Hampshire Family Court.

        The Complaint’s organizational structure makes it exceedingly difficult to discern which

causes of action Plaintiff is asserting against which of the twelve Defendants, including William

and Lisa D’Errico. It lists thirty state and federal statutes, as well as the Thirteenth and

Fourteenth Amendments, as the Court’s basis for jurisdiction. (Comp. at 3-4). Some of the

statutes—including 28 U.S.C. §§ 1141 and 1449, which authorize the removal of cases from

state to federal court, and 18 U.S.C. § 2421 (the Mann Act)—do not support private causes of

action, though most of the cited statutes relate to sex trafficking or domestic violence. Even if I

look beyond those listed statutes which are procedural rather than substantive or which do not

provide a private right of action, I cannot determine which of the listed statutes Plaintiff is

alleging William D’Errico and Lisa D’Errico have violated, or what facts support Plaintiff’s

entitlement to relief for each statute.

        Moving beyond Plaintiff’s purported basis of jurisdiction, the remainder of the Complaint

is a narrative of the facts supporting Plaintiff’s case which only identifies three laws that the

D’Erricos have violated:




                                                   4
          Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 5 of 7




           1. “William D’Errico and Lisa D’Errico conspired to violate the Thirteenth
              Amendment to the United States Constitution by depriving me of the right not to
              be enslaved.” (¶ 42).
           2. “William D’Errico and Lisa D’Errico also violated a New Hampshire Law that
              was modeled after the Thirteenth Amendment.” (¶ 42).
           3. “William D’Errico Jr. assaulted my son and me in the courthouse on September 5,
              2019.” (¶ 57).

(Plaintiff copied the text of § 1 of the Thirteenth Amendment and N.H. RSA §633:7 after the

first and second allegations.).

       First, I find that Plaintiff has not stated a claim under the Thirteenth Amendment or the

New Hampshire law. Plaintiff’s allegations that William and Lisa D’Errico enslaved her by

demanding she pay them money, and then by obtaining a court order for child support, do not

constitute enslavement because she has not pled that she could not refuse their private

demands— in fact, she admitted she stopped paying when D’Errico Jr. “could no longer

convince [her] to give him money.” (¶ 51). Furthermore, she has failed to state a claim or

provide any legal basis that a child support award adjusted to her income constitutes

enslavement, or that by ordering her to pay child support the family court was also ordering her

to obtain the money from sex work. (¶ 54). Also, N.H. RSA § 633:7 is a criminal statute which

makes knowingly compelling a person to perform a commercial sex act a Class A Felony, but it

does not provide a private right of action.

       Second, Plaintiff has not sufficiently pled an assault claim because she has provided no

details about the manner of the assault, including D’Errico’s intent, his physical movements, or

their effect on her. At common law, assault is defined as “an attempt to use physical force on

another, or as a threat of use of physical force.” Commonwealth v. Gorassi, 432 Mass. 244, 247-

48 (Mass. 2000). Plaintiff must do more than present a conclusory statement that D’Errico

assaulted her to make out a claim.



                                                5
          Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 6 of 7




       To be sure, Plaintiff has alleged disturbing conduct against Defendants, particularly

William D’Errico. Some of her allegations, such as that he had sex with her while she was

intoxicated, or was verbally or physically abusive, may be criminal if proven true. (¶¶ 20, 22,

57). However, for Plaintiff’s civil sex trafficking case to survive she must do more than offer

“the sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

       Finally, Defendants argue that Plaintiff’s complaint falls afoul of Fed. R. Civ. P. 11(b)’s

proscription on frivolous pleadings, and so they ask the Court to dismiss Plaintiff’s claims with

prejudice and “find the Plaintiff to be a vexatious litigant” against whom “Defendants are

entitled to protection from further litigation” without prior Court approval. (Mot. to Dismiss at

9-10, Docket No. 24). As support for this extraordinary request, they claim that Plaintiff has

filed litigation, motions, and initiated custody proceedings on more than 30 prior occasions

without citations to case numbers or further explanations about why those proceedings were

improper or brought in bad faith. I decline the request, as it would unfairly deny the Plaintiff

access to justice and Defendants have evinced no support to show that it is necessary. Because

they have not invoked R. 11(c), I do not construe their argument as a motion for sanctions.

       On a closing note, Plaintiff has requested declaratory relief that is beyond the authority of

this Court to provide, including that I vacate state child support and custody orders imposed by

the New Hampshire Family Court pertaining to Plaintiff’s son. If Plaintiff believes that

Defendants are not complying with the family court’s visitation orders, she should seek redress

with the state of New Hampshire, not the federal courts.

                                            Conclusion




                                                 6
           Case 4:20-cv-40148-TSH Document 69 Filed 03/22/21 Page 7 of 7




       For the reasons stated above, the Court grants Defendants’ motion to dismiss. (Docket

No. 24).




SO ORDERED.

                                                                      /s/ Timothy S. Hillman
                                                                   TIMOTHY S. HILLMAN
                                                                         DISTRICT JUDGE




                                              7
